t c memo united_states tax_court richard c and hattie m martin petitioners v commissioner of internal revenue respondent william l and sylvia l martin petitioners v commissioner of internal revenue respondent docket nos filed date william m weintraub and brian j wright for petitioners michael h salama and ian russell for respondent memorandum findings_of_fact and opinion jacobs judge these cases were consolidated for purposes of trial briefing and opinion pursuant to separate notices of deficiency respondent determined the following deficiencies and accuracy-related_penalties richard c and hattie m martin docket no year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number william l and sylvia l martin docket no year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number following concessions by the parties the primary remaining issue to be resolved is whether cola performance products inc is to be recognized as a distinct taxable entity during and the consequence being the disallowance of certain business_losses individually claimed by petitioners for each of those years ’ also at issue is whether petitioners are liable for sec_6662 accuracy-related_penalties william l martin acknowledged that he was not involved in the automotive crankshaft manufacturing business at issue and therefore he and his wife concede that they are not entitled to the business_losses they individually claimed they request that all business_losses for the years in issue be attributed to richard c and hattie m martin all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulation of facts is incorporated in our findings by this reference petitioners richard c richard and hattie m martin husband and wife and petitioners william l william and sylvia l martin husband and wife resided in rolling hills estates california at the time they filed their respective petitions in this court contesting respondent's determinations richard and william are brothers richard 1s a principal_shareholder of a corporation that is one of the largest commercial drywall framing and plastering contractors in the los angeles area for many years he had an interest in car racing formation of cola inc in richard and raul negrete raul formerly the general manager of l a billet a manufacturer of race car crankshafts decided to form a corporation that would engage in the business of manufacturing automotive crankshafts for race cars the business both agreed to contribute dollar_figure to the corporation on date richard's attorney mark a treadwell of mantalica treadwell filed the necessary corporate documentation with the state of california originally the name of the corporation was motor motion inc on date the name of the corporation was changed to cola performance products inc cola inc cola is an acronym for crankshafts of los angeles the first organizational meeting for cola inc was held on date the minutes for that meeting prepared by mr treadwell reveal corporate bylaws were adopted raul and richard were elected directors of the company raul was elected president and richard was elected secretary treasurer and chief financial officer shares of stock were authorized to be issued and sold shares to raul and shares to richard at a price of dollar_figure per share and the company was authorized to establish a bank account with union bank shortly after the company was incorporated richard learned that raul would be financially unable to contribute to the business because of a dispute with his prior business partner in the latter part of richard discussed this situation with his accountant sam white a partner in the accounting firm of deloitte touche and the controller of his drywall company sandy hemphill they recommended that as long as raul could not financially contribute to the business the business should be operated by richard as a sole_proprietorship no corporate stock was ever issued at all times during the years in issue and cola inc was a california corporation in good standing as of the date of trial it had never been dissolved equipment in mid-1988 richard purchased the equipment to operate the business the equipment crankshafts and grinding machines was purchased from l a billet and others richard paid for this and other equipment as well as furniture and fixtures using funds from his own bank accounts and credit lines these assets were never contributed to cola inc lease agreement on date cola inc entered into an agreement to lease a building located pincite2 s santa fe avenue rancho dominguez california s santa fe avenue which became the situs for its business operation the lease was for a period of months commencing date and was in existence at all relevant times bank account and financial affairs the bank account with union bank was utilized as the business' operating account during the years in issue the checks used for this account contained the imprint cola performance products inc checks drawn on cola inc 's bank account were used to pay vendors and suppliers of the business various business_expenses such as utilities and telephone and rental payments for the s santa fe avenue building cola inc issued invoices to its clients vendors and suppliers with the imprint cola inc at the top of the invoices moreover cola inc 's vendors and suppliers issued invoices to cola inc for goods and services the business purchased cola inc maintained a company credit card which was used to purchase goods and services for the business during cola inc also maintained a general ledger cash receipts journals and sales journals employer_identification_number on date richard applied for an employer_identification_number as an individual using the business trade_name cola performance products the internal_revenue_service assigned an identification_number to him this number was used by the business in filing returns and reports with state and federal tax authorities lawsuits filed against cola inc in date beta maskin ab beta maskin a swedish corporation filed a civil_action in the u s district_court for the central district of california against cola inc as well as richard and raul individually for failure to pay the contract_price of crankshafts beta maskin sold to cola inc in the answer to this action the defendants stated defendant cola performance products inc is at this time and was at all times relevant hereto a fully capitalized california corporation in good standing any and all dealings between plaintiff and any of the defendants were dealings between plaintiff and cola performance products inc defendants dick martin and raul negrete were acting in their official capacities as officers and directors of cola performance products inc at all times relevant hereto as was known to plaintiff and its representatives therefore defendants martin and negrete and each of them have no liability to plaintiff in this action during richard's date deposition relating to the beta maskin lawsuit he stated he owned shares of cola inc stock cola inc held regular shareholders' and directors' meetings cola inc owned property such as grinding equipment mills lathes and other equipment for manufacturing race car crankshafts he lent money to cola inc on several occasions as recent a sec_2 weeks prior to his deposition and the debt owed to beta maskin was only that of cola inc further during his deposition richard answered the question what information do you have that leads you to believe that mr lindstrom the owner of beta maskin and beta maskin dealt with cola performance products as a corporation as opposed to you and mr negrete as individuals by stating mr lindstrom dealt with cola performance products period he didn't deal with us as individuals under any conditions never has we don't operate that way we operate as a corporation raul also was deposed on date and he corroborated the statements richard made in his deposition on date the defendants filed a memorandum of contentions of facts and law asserting that cola inc had substantial capital assets stockholders a lease for a manufacturing plant and had engaged in a continuous course of business activity since in date the beta maskin lawsuit was settled the parties agreed that only cola inc was liable for the asserted obligation to beta maskin richard and raul signed the settlement agreement as officers of cola inc a note payable was created on cola inc 's general ledger reflecting cola inc 's obligation under the settlement agreement cola inc was sued by other businesses with which it had contracted ie axis engineering in and sterling air cargo inc in in satisfaction of the default judgment in the axis engineering lawsuit cola ince issued a check drawn on the corporate bank account with the imprint cola performance products inc income_tax returns petitioners timely filed federal_income_tax returns for and they individually claimed losses on schedules c of their respective tax returns for those years with respect to the automotive crankshaft business as follows richard and his wife hattie claimed schedule c losses of dollar_figure dollar_figure and dollar_figure for and respectively and william and his wife sylvia claimed schedule c losses of dollar_figure dollar_figure and dollar_figure for and respectively cola inc filed corporate_income_tax returns forms for and reporting no taxable_income or expenses other than a franchise tax fee paid to the state of california respondent disallowed the schedule c losses petitioners claimed on their respective returns on the grounds the losses belonged to cola inc and not petitioners as individuals and petitioners failed to demonstrate that the losses were actually incurred opinion issue characterization of cola inc the fundamental issue involved is whether cola inc constituted a separate corporate taxable entity during and respondent contends that it did and accordingly cola inc 's losses were improperly deducted on petitioners' individual returns on the other hand petitioners maintain that shortly after cola inc 's formation richard learned that raul would be unable to contribute capital to the corporation as anticipated and consequently richard was forced to abandon the business' corporate form and operated it as a sole_proprietorship generally a corporation organized for the purpose of carrying on a business activity constitutes a separate taxable entity see 319_us_436 a corporation will not be disregarded for federal tax purposes if it served an intended business function or engaged in business see id pincite however if the corporate form is a sham or unreal it will be disregarded see 308_us_473 once the taxpayer has elected to conduct his business affairs in corporate form the taxpayer must accept any_tax disadvantages of that form see id pincite a taxpayer is not free to turn around and disclaim the business form he created in order to realize a loss as his individual loss 72_tc_105 see also barker v commissioner tcmemo_1993_280 whether a corporation exists or not is a matter of state law however whether the corporate entity if found to exist should be disregarded for federal taxation purposes is a matter of federal_law see 66_tc_710 here it is clear that cola inc was formed on date as a distinct corporate entity under california law and it continued to be a valid legally existing corporate body during the years at issue and for the reasons set forth below we believe cola inc 's corporate status for federal tax purposes should not be disregarded cola inc was not a sham it served an intended business_purpose indeed in this regard through cola inc 's corporate form richard and raul insulated themselves from individual liability see eg 66_tc_12 affd without published opinion 553_f2d_94 2d cir 59_tc_760 most notably this was done when beta maskin filed a lawsuit against cola inc and richard and raul tellingly in defending themselves richard and raul asserted that cola inc was a fully capitalized california corporation in good standing and that they acted in their official capacities as officers and directors of cola inc in all dealings with beta maskin in addition to serving an intended business function cola inc engaged in business activities it maintained a bank account from which receipts and expenditures flowed it leased property which was the situs of the automotive crankshaft manufacturing business it maintained books_and_records it issued invoices to clients it maintained a credit card and it held itself out to the public as a distinct corporate entity we are convinced that cola inc engaged in sufficient business activities so as to render it a separate taxable entity in this regard whether or not a corporation is deemed to engage in a business activity does not depend upon the quantum of business activity but simply whether the entity engaged in some business activity see dooley v commissioner tcmemo_1984_548 citing 431_f2d_227 5th cir see also 81_tc_520 reed v commissioner tcmemo_1997_533 petitioners point to 54_tc_584 as factually similar to the case herein we disagree at the time the taxpayers filed articles of incorporation in blue flame they operated as a partnership no property was contributed to the corporation no business was conducted and the corporation was subsequently abandoned we therein concluded that the losses were produced by the partnership see id pincite the facts herein are clearly distinguishable from those in blue flame moreover the taxpayer in blue flame did not seek the protective shield of corporate existence against business creditors id pincite in sharp contrast to what happened here in sum the losses resulting from the manufacture of crankshafts for race cars during the years in issue are those of cola inc and not those of petitioners consequently petitioners are not entitled to deduct those losses on their respective individual federal_income_tax returns issue sec_6662 accuracy-related_penalties the other issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalties for the years in issue pursuant to sec_6664 a sec_6662 penalty does not apply to any portion of an underpayment if reasonable_cause existed and the taxpayers acted in good_faith pursuant to sec_1_6664-4 b income_tax regs all facts and circumstances must be examined in order to determine whether a taxpayer acted with reasonable_cause and in good_faith petitioners assert that they had reasonable_cause to deduct cola inc 's losses on their individual federal_income_tax returns for the years in issue they contend that they relied in good_faith upon sam white who prepared their returns for the years in issue mr white did not testify due to the fact he was incarcerated at the time of trial in order to establish good_faith reliance on the advice of an adviser the taxpayer must prove he gave the return preparer complete and accurate information an incorrect return was a result of the preparer's mistakes and the taxpayer believed in good_faith that he was relying on a competent return preparer's advice see 88_tc_654 as to richard and his wife we are satisfied that they reasonably relied upon the advice of mr white in claiming the business_losses on their individual tax returns for the years at issue after richard learned that raul would be financially unable to contribute to the business he met with mr white and ms hemphill ms hemphill corroborated that such a meeting occurred she testified that at this meeting it was decided that cola performance would operate as a sole_proprietorship and was not going to operate as a corporation we found ms hemphill to be a credible witness accordingly we do not sustain respondent's accuracy-related_penalties determination as to richard c and hattie m martin for any of the years in issue however as to william and his wife we are not satisfied that they reasonably relied upon the advice of mr white in claiming the business_losses on their individual tax returns for the years at issue william testified that sam white came to me and said that he believed that i could participate in some losses and i said if that's what you think i can do be my guest william and his wife sylvia claimed cola inc 's losses even though they were aware that they had neither an ownership_interest in nor an involvement with the business by doing so they did not act in good_faith we believe a reasonably prudent person under the same circumstances would not have claimed the losses accordingly we sustain respondent's accuracy-related_penalties determination as to william l and sylvia l martin for and to reflect the foregoing and concessions of the parties decisions will be entered under rule
